Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited                            FILED
before any court except for the                            Mar 08 2012, 8:50 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the                         CLERK
                                                                of the supreme court,

law of the case.                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JAMES A. SHOAF                                   GREGORY F. ZOELLER
Columbus, Indiana                                Attorney General of Indiana

                                                 MICHELLE BUMGARNER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

DAVID S. STOVER,                                 )
                                                 )
       Appellant- Defendant,                     )
                                                 )
              vs.                                )      No. 03A01-1109-CR-398
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee- Plaintiff,                      )


               APPEAL FROM THE BARTHOLOMEW SUPERIOR COURT
                       The Honorable Kathleen T. Coriden, Judge
                           Cause No. 03D02-1102-CM-684




                                       March 8, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Chief Judge
                                Case Summary and Issue

      Following a bench trial, David Stover was convicted of criminal conversion, a

Class A misdemeanor, and sentenced to one year, all suspended to probation. Stover

appeals, raising the sole issue of whether there is sufficient evidence to support his

conviction. Concluding the evidence is sufficient, we affirm.

                              Facts and Procedural History

      On January 14, 2011, Stover went to a Wal-Mart store in Columbus, Indiana, to

return some merchandise. While in the store, he picked up two boxes of denture adhesive

from the health and beauty aisle and carried them to another part of the store. Asset

Protection employee Travis Forrest testified that he followed Stover as he walked away

from the health and beauty department. Forrest saw Stover open the boxes, conceal the

merchandise in his pockets, and put the empty boxes on a shelf. Forrest followed Stover

as he passed all points of purchase without paying for anything and left the store. Forrest

then stopped Stover outside the store and asked him to return inside. Stover refused, got

in his car, and left the parking lot. Forrest then called the Columbus Police Department

and he and another asset protection employee retrieved the empty boxes from where

Stover had put them.

      Stover testified at his trial and conceded he had been in Wal-Mart on January 14,

2011, he had picked up two packages of denture adhesive, and he had left the boxes in a

place they did not belong. He testified that he did so because he realized he was going to

be late for work and needed to leave the store immediately. He denied taking anything

out of the boxes. He also testified that he was stopped by the Columbus Police as he


                                            2
drove from Wal-Mart to work, and that both he and his car were searched but no

merchandise was found.

       The State charged Stover with criminal conversion, a Class A misdemeanor.

Following the bench trial, at which Forrest was the State’s sole witness and Stover

testified on his own behalf, the trial court found him guilty as charged:

       . . . I think [the State] accurately summarizes the case when it [says it]
       comes down to an issue of credibility. Here’s the Court’s observation and
       findings on that. I find Mr. Stover to be very meticulous in his description.
       I think he described what happens in Wal-Mart and where things are better
       than Mr. Forrest knows where things are. I find his description of that to be
       very meticulous. . . . [T]he Court finds [Stover] to contradict himself when
       he says I don’t remember who stopped me when he remembers every other
       single detail of the day. The Court further finds that it [to] be inconsistent
       with his meticulous nature to tell Mr. Forrest that he wasn’t interested in
       talking with him . . . . So the Court is convinced beyond a reasonable doubt
       because parts of Mr. Stover’s story don’t fit his nature that he did commit
       the crime of conversion.

Transcript at 39. Stover now appeals his conviction.

                                 Discussion and Decision

                                  I. Standard of Review

       Our standard of reviewing challenges to sufficiency of the evidence supporting a

criminal conviction is well-settled: we neither reweigh the evidence nor judge witness

credibility. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). We consider only the

evidence that supports the judgment and any reasonable inferences that can be drawn

therefrom. Id. We will affirm the conviction if there is substantial evidence of probative

value such that a reasonable trier of fact could have concluded the defendant was guilty

of the crime charged beyond a reasonable doubt. Id.




                                             3
                                   II. Criminal Conversion

       One “who knowingly or intentionally exerts unauthorized control over property of

another person commits criminal conversion.” Ind. Code § 35-43-4-3(a). To have

“unauthorized control over property of another” includes obtaining or taking property of

another without the other’s consent. Ind. Code § 35-43-4-1(a), (b)(1).

       Stover contends the trial court erred in giving credence to Forrest’s account of

events while discounting his own version, especially when coupled with alleged

inconsistencies in Forrest’s testimony and the lack of physical evidence. Specifically,

Stover points to Forrest’s testimony that he saw Stover “as he entered,” tr. at 7, and “had

constant surveillance of him the entire time,” id. at 8, yet Forrest never recounts that

Stover went to the customer service desk to return merchandise, which is undisputed

given that the return receipt was entered into evidence. However, Forrest’s testimony is

that he was “walking around by the health and beauty section of the store” when he

noticed Stover “as he entered.” Id. at 7. It is reasonable to infer that Forrest saw Stover

as he entered the health and beauty department after making his return and had him under

surveillance from that point on.

       Stover also points out the surveillance video that was shown at trial fails to depict

Stover taking merchandise out of the boxes or putting it in his pockets.            Forrest

acknowledged that the surveillance video did not show Stover taking the merchandise out

of the box and putting it in his pockets. The video showed at trial was spliced together

from various surveillance cameras, and did not depict a continuous sequence of events.

Yet Forrest never wavered from his testimony that he had Stover in his sight from the

time he picked up the boxes until the time he walked out of the store, and personally
                                             4
witnessed him take the items from the boxes, put them in his pockets, and leave without

paying for them. This is not inconsistent with the video.

       Finally, Stover notes that no merchandise was found when he and his car were

searched by the police. However, some amount of time had passed from when Stover

was confronted by Forrest outside the store to when he was stopped by police, and there

was ample opportunity for him to throw the items out.          In short, there is no fatal

inconsistency in Forrest’s testimony, either internally or with the physical evidence. The

credibility of the witnesses was for the trial court to assess, and the trial court believed

Forrest’s testimony. Crediting the testimony favorable to the judgment, there is sufficient

evidence to find beyond a reasonable doubt that Stover exerted control over Wal-Mart’s

property without Wal-Mart’s consent and thereby committed criminal conversion.

                                        Conclusion

       Sufficient evidence was presented to sustain Stover’s conviction, and the

conviction is therefore affirmed.

       Affirmed.

NAJAM, J., and VAIDIK, J., concur.




                                             5